, ---, - ". r


                                    Ct           j VII
                                             c; 1.1                                         08/17/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                         FILED  Case Number: PR 06-0544


                                         PR 06-0544                               AUG 1 7 2021
                                                                                Bowen Greenwood
                                                                              Clerk of Supreme Court
                                                                                 State of Montana
IN RE PETITION OF JEFFREY S. WEIKUM FOR
REINSTATEMENT TO ACTIVE STATUS IN THE                                      ORDER
BAR OF MONTANA



      Jeffrey S. Weikum has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Weikum was placed on inactive status on July 21,2021, for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Weikum has provided a letter from the State Bar certifying that Weikum
has now completed all CLE requirements for that reporting year, in accordance with
Rule 13 of the CLE Rules. The Petition states that Weikum is not currently subject to
disciplinary proceedings and has not committed any acts or omissions sanctionable under
the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition ofJeffrey S. Weikum for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues,fees, and the state license tax to the State Bar of Montana, Weikum shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this      -t- day of August, 2021.



                                                                Chief Justi
'z-- t4 t--
    i _   a,..r,..



 ustice